Citation Nr: 1513070	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than April 5, 2007, for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, recharacterized the Veteran's service-connected right ankle sprain as a posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially and awarded a 30 percent rating, effective April 5, 2007.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In March 2013, the Board, inter alia, denied the Veteran's claim for an earlier effective date.

The Veteran subsequently appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).   In July 2014, the Court, inter alia, issued a Memorandum Decision vacating the Board's March 2013 decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA and VBMS reveals that such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that, in a March 2009 submission, the Veteran's former representative raised the issue of clear and unmistakable error (CUE) in an April 2002 rating decision in which the RO granted service connection for a right ankle sprain and assigned a 10 percent rating.  The Veteran subsequently submitted additional argument in support of this motion.  Although the Board concluded that the April 2002 rating decision was not the product of clear and unmistakable error in its March 2013 decision, the Court found that the Board's consideration of the Veteran's motion was in error, as it had never been addressed by the agency of original jurisdiction (AOJ) in the first instance.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 
 
2.  After the Veteran filed a claim for an increased rating for his right ankle sprain with degenerative joint disease on April 5, 2007, in a July 2008 rating decision, the RO recharacterized the disability as posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, and awarded a 30 percent rating effective April 5, 2007 (the date of receipt of the Veteran's claim for an increased rating).  

3.  A March 16, 2007 VA treatment note reflects that the Veteran sought a higher  rating for his service-connected right ankle disorder and, thus, constitutes an informal claim for that benefit.


CONCLUSION OF LAW

The criteria for an effective date of March 16, 2007 for the award a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.151(a), 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).

As regards the Veteran's earlier effective date claim, as is explained in more detail below, the Board is granting the claim to the fullest extent legally permissible at this time-namely, March 16, 2007; hence all necessary notice and development to fairly adjudicate this aspect of the claim has been accomplished.  

II. Analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

The Veteran's posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially has been rated under Diagnostic Code 5284 for foot injuries.  This code provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note. 

An August 2004 VA treatment note reflects the Veteran's complaints of chronic right ankle pain.  Physical examination revealed minimal swelling at the lateral aspect of the right ankle without redness or warmth.  Range of motion was noted to be within normal limits.  An October 2004 X-ray revealed mild soft tissue swelling and mild osteoarthritis in the anterior aspect of the tibiotalar joint without acute abnormality.

A December 2005 VA treatment note documents the Veteran's  report that he took over-the-counter Ibuprofen as needed for right ankle pain.

A March 16, 2007 VA treatment note reflects the Veteran's complaints of ongoing right ankle pain and that his right foot pointed inward if relaxed.  Physical examination revealed that the right foot and ankle deviated laterally more than the left foot and ankle when the lower legs were suspended in the air.  Gait was noted to be mildly antalgic.  The provider noted that the Veteran was "interested in having [his] ankle reassessed by the [Compensation and Pension] Committee to see if his disability rating can be adjusted."

On April 5, 2007, the Veteran filed a formal claim for an increased rating for his service-connected right ankle sprain with degenerative joint disease.  

During his June 2012 hearing, the Veteran testified that he experienced pain in his foot and that he could actually hear the bones grinding when he walked prior to receiving treatment from his private physician in 2007 or 2008.

Considering the evidence in light of the pertinent legal authority, the Board finds, initially, that the Veteran is entitled to an earlier effective date for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, based on a March 16, 2007 VA treatment note.  As stated above, the provider noted that the Veteran desire to have his service-connected right ankle reassessed to determine whether a higher rating was appropriate.  The Board finds that this notation reasonably constitutes an informal claim for a higher rating.  Inasmuch as the RO assigned an effective date for the higher, 30 percent rating commensurate with the date of claim for increase, in light of that fact, and based on the foregoing, the Board finds that the Veteran is entitled to an effective date of March 16, 2007 (the date of the informal claim) for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially.  See 38 C.F.R. § 3.157(b).  

As the Board reserves judgment on the matter of whether, based on a finding of CUE in the April 2002 rating decision awarding compensation and an initial, 10 percent rating for the right ankle disability pending completion of the actions requested on remand, discussion of whether any even earlier effective date for the award of the 30 percent rating is warranted is deferred at this time.

For all the foregoing reasons, the Board finds that the criteria for assignment of an effective date of March 16, 2007  for the award of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially, are met.  







ORDER

An effective date of March 16, 2007, for the assignment of a 30 percent rating for posterior tibial tendon dysfunction with ongoing collapse, impingement and dysfunction of the posterior tibial tendon medially is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


